Examiner’s Comments
Instant office action is in response to communication filed 5/19/2022.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 103 has been considered and is persuasive therefore the previously filed 35 U.S.C. 103 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-20 and 22-24 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “a host controller; a processor; and a computer-readable storage medium comprising instructions that, upon execution by the processor, cause the system to perform operations, the operations comprising: obtaining an identifier of the accessory, a current value of usage data for the accessory, and a usage digest of the current value from a storage device associated with the accessory, wherein the usage data corresponds to a number of times or an aggregate amount of time that electrical energy has been delivered from the accessory; generating an expected usage digest based on the current value, the identifier, and a host secret; comparing the expected usage digest with the usage digest and the current value with a threshold usage value to authenticate the accessory; activating the accessory with the host controller, responsive to the expected usage digest being identical to the usage digest and the current value satisfying the threshold usage value, to permit the therapeutic procedure to be performed by delivering electrical energy from the accessory to a treatment area of a patient; and updating the usage digest based on tracking the delivered electrical energy from the accessory.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Kawakami et al. (US Pre-Grant Publication No: 20060047978) teaches “The CPU 11 of the personal computer 1 controls the CPU 32 of the adaptor 26 made of a semiconductor ID to compute a hash value of a content-managing music data base recorded in the HDD 21 and store it into the nonvolatile memory 34. When playing back a content recorded in the HDD 21, the CPU 11 computes the hash value of the music data base recorded in the HDD 21, compares it with hash values stored cumulatively in the nonvolatile memory 34, and controls the playback of the content from the HDD 21 based on the result of the comparison.” but does not teach the indicated subject matter above.
Another art of record Lim et al. (US Pre-Grant Publication No: 2012/0213361 A1) teaches “Embodiments relate to systems and methods for authenticating devices and securing data. In embodiments, a session key for securing data between two devices can be derived as a byproduct of a challenge-response protocol for authenticating one or both of the devices.” but also does not teach the indicated subject matter above.
Another art of record Strand (US patent 8,551,186) teaches “In one embodiment, the challenge generator 204 generates the challenge based on user data stored in the data store 210. In one embodiment, the challenge may include a question about a list of items having at least one counterfeit item and at least one valid item. For example, an electronic book reader may include a list of reading items having at least one reading item that the owner has read or purchased and at least one reading item that the owner has not read or purchased. The user can successfully answer the question by identifying which ones of the list of reading items the owner has read or purchased. In another embodiment, the usage data stored in the data store 210 is a history of purchase items by the owner and the challenge includes a list having at least one of the purchase items from the history and at least one counterfeit purchase item. The challenge requires the user to correctly identify one or all of the purchase items from the list. For example, the challenge may require the user to mark only the correct purchase items in the list. In another embodiment, the usage data stored in the data store 210 is a history of recently consumed items by the owner and the challenge includes a list having at least one of the recently consumed items from the history and at least one counterfeit consumed item. The challenge requires the user to correctly identify one or all of the consumed items from the list. In another embodiment, the usage data stored in the data store 210 is a history of locations of where the owner has consumed an item and the challenge includes a list having at least one of the locations of the history and at least one counterfeit location. The challenge requires the user to correctly identify one or all of the locations from the list. Alternatively, the challenge generator 204 can use other usage data when generating the challenge to authenticate the user as the owner of the user device.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492